Hughes, J., (after stating the facts.) While we do not say that, as an abstract proposition of law, we approve all that is said in the first instruction, yet, under the circumstances of'this case, we find no prejudicial error in it. There was no reversible error in refusing those that were refused. It seems that the plaintiff, when the whistle sounded for Knoxville, the station, and the porter called out “Knoxville,” had reason to believe that it was a warning to passengers that the train was approaching the station, Knoxville, and would soon stop there. We do not think there was negligence in her obeying the warning, and getting ready to alight when the train stopped. There is evidence to warrant the jury in finding that the train did come to a •standstill or stop, and that the plaintiff was justified in believing it had stopped for passengers to alight, and that there was no negligence in her getting off where and when she did. The appearances, where she got off, were the same as opposite the depot building, except that the small building itself was not just opposite where she got off. There was, however, a building opposite where she got off which might have indicated to her that the train had entered the little town and stopped for the depot. No information was given to the plaintiff that the stop was •only in answer to the red flag, and not for the depot, and to correct the reasonable impression made on her mind by the circumstances that the train was stopping at the depot, and that the whistle and announcement “Knoxville” was invitation for passengers for Knoxville to get ready and get off when the train stopped very soon thereafter. It is not shown that the appellee knew anything about •emergency stops or red flag signals. The train men did understand them. They knew the appellee was a passenger for Knoxville. We think it was the duty of the train men under the circumstances to give the appellee warning that the stop was not for the station, and that there was a negligent failure to do so, for which the railroad company is liable. ° Railroad companies are bound to use in behalf of passengers and for their safety the highest •degree of care. There is nothing to show that the proper warning might not have been given the appellee. We think that in this case it was the duty of the employees of the railroad to give it. “We deduce that when the name of the station is called, and soon thereafter the train is brought to a standstill, a passenger may reasonably conclude that it has stopped at the station, and ■endeavor to get off, unless the circumstances and indications are such as to render it manifest that the train has not reached the proper and usual landing place.” Smith v. Georgia Pac. R. Co., 7 L. R. A. (Ala.) 323; Memphis & L. R. R. Co. v. Stringfellow, 44 Ark. 330. The accident in the first-cited case occurred in the night time, but the principle applies here. No contention is made that the damages were excessive, though the motion for new trial alleges that they were, yet in the brief this seems to be abandoned. The injury was a severe, painful and permanent one. The judgment is affirmed. Bunn, 0. J., and Battle, J., dissent.